DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Z1-Z7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” and “22” has been used to designate both lateral and medial brace straps (see Figs. 1,3 and 4) and what appears to be compression zones in  and 4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “21”, “22”, “23”, “24”, “25”. “26” and “27” shown in Fig. 2 are not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: Para. [0026], “Figure 1is” should read --Figure 1 is--; and para. [0044], line 4 “straps” should read –strap--.  Appropriate correction is required.

Claim Interpretation
With respect to the term “integral” the term is sufficiently broad so as to embrace constructions united by any type of fastening means, such as stitching, welding, gluing, hook and loop fasteners, etc. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,204,986 (“Higgins”) in view of U.S. Patent No. 4,729,370 (“Kallassy”).
As regards claim 1, Higgins discloses a compression body garment and therapeutic method for reducing heel pain that substantially discloses Applicant’s presently claimed invention.  More specifically, Higgins discloses an orthotic ankle garment (constituted by foot garment 10) integrally knit of a body yarn and adapted for wear on a lower leg of a user (see the abstract, lines 1-2), the lower leg including an ankle and foot (see Fig. 1), said orthotic ankle garment having an open leg end and a toe end (see col. 5, lines 60-62, which discloses open leg and ends of the garment), and further comprising: at least one compression zone (constituted by therapeutic zones 41, 42, 43, 44, 45 and 46 of designated compression) comprising elastic yarns integrated with said body yarn (col. 6, lines 48-57 discloses that zones 41-46 may be graduated y laying-in or integrating elastic yarns “E” of strategic lengths with body yarn “Y”), and extending axially between the open leg and toe ends of said garment (note compression 
Higgins fails to teach the garment comprises a lateral brace strap integrally formed within said compression zone, and adapted to extend vertically on an outside of the lower leg between the open leg end of said garment and a termination point proximate a lateral malleolus of the ankle, said lateral brace strap defining a vertically disposed area of reduced fabric stretch relative to directly adjacent areas of said compression zone; and a medial brace strap integrally formed within said compression zone, and adapted to extend vertically on an inside of the lower leg between the open leg end of said garment and a termination point proximate a medial malleolus of the ankle, said medial brace strap defining a vertically-disposed area of reduced fabric stretch relative to directly adjacent areas of said compression zone.
However, Kallassy teaches it is known to provide an analogous ankle brace (ankle support 10 which comprises an underliner 20 that provides compression zones over all the areas covered thereby, see col. 2, lines 30-32) comprising a lateral brace strap (constituted by a non-stretch lateral strap, see col. 2, line 15) integrally formed within a compression zone (a non-stretch lateral strap is secured to the underliner, see col. 2, Iines 15-16), and adapted to extend vertically on an outside of the lower leg 
It would have been obvious to one of skill in the art  before the effective time of filing of the instant invention to have modified the invention of Higgins to include a lateral brace strap integrally formed within said compression zone, and adapted to extend vertically on an outside of the lower leg between the open leg end of said garment and a termination point proximate a lateral malleolus of the ankle, said lateral 
As regards claim 6, modified Higgins discloses the orthotic ankle garment according to claim 1, wherein said at least one compression zone (the garment regions generally define respective therapeutic zones 41,42, 43, 44, 45, and 46 of designated compression, see col. 6, lines 1-3) comprises a first high compression zone (first high compression zone 44, see col. 6 Iines.14-15 and Fig.1) axially spaced apart from the toe end (see Fig.1 which shows first high compression zone 44 spaced apart from toe welt 22) of said ankle garment (foot garment 10, see Fig.1) and adapted for applying at least 20 mmHg (each of the first and second high compression zones applies greater than 20 mmHg of compression to the foot of the user, see col. 2, Iines 51-53) of substantially circumferential compression around a midfoot region of the foot (apply substantially circumferential compression to the foot between the calcaneus and metatarso-phalangeal joints and generally around the midfoot, see col. 6, lines, 14-17), 
As regards claim 7, modified Higgins discloses the orthotic ankle garment according to claim 6, wherein said at least one compression zone (garment regions generally define respective therapeutic zones 41,42, 43, 44, 45, and 46 of designated compression, see col. 6, Iines 1-3) further comprises a second high compression zone (second high compression zone 42, see col. 6, Iines 17 and Fig. 1) axially spaced apart from the leg end (see Fig.1 which shows second high compression zone 42 spaced apart from ankle welt 21) of said ankle garment (foot garment 10, see Fig.1) and adapted for applying at least 20 mmHg (each of the first and second high compression zones applies greater than 20 mmHg of compression to the foot of the user, see col. 2, Iines 51-53) of substantially circumferential compression around the ankle of the user (second high compression zone 42 applies substantially circumferential compression to the foot above the calcaneus proximate the Achilles tendon and generally around a lower ankle of the wearer, see col. 6, Iines 17-20), and wherein said ankle garment (foot garment 10) comprises reduced compression (first light compression zone 41 is located directly adjacent high compression zone 42, see col. 6 Iines 37-39 and Fig.1) axially from said second high compression zone to the leg end of said garment (resides at the upper ankle of the wearer forming the ankle welt 21, see col. 6, Iines 39-40 and Fig.1).
As regards claim 8, modified Higgins discloses the orthotic ankle garment according to claim 7, wherein said at least one compression zone (garment regions generally define respective therapeutic zones 41,42, 43, 44, 45, and 46 of designated compression, see col. 6, Iines 1-3) further comprises a pressure relief zone (zone 43 comprises a compression release zone, see col. 6 lines 24) formed at an anatomical turn (compression release zone 43 comprises the anatomical turn of the garment 10, see col. 7, lines 4-5) of said ankle garment (foot garment 10, see Fig.1), and shaped to closely fit a heel and upper instep region of the foot (the garment applies reduced compression to the foot at the heel and upper instep region 33, see col. 6, Iines 26-27), said pressure relief zone (release zone 43) extending around the foot between said first and second high compression zones (directly adjacent the high compression zones 42 and 44, see col. 6, lines 25 and Fig.1) for separating said first and second high compression zones (see Fig.1 which shows release zone 43 in between high compression zones 42 and 44), and configured to apply less circumferential compression to the foot as compared to the compression applied by said first and second high compression zones (zone 43 comprises a compression release zone between and directly adjacent the high compression zones 42 and 44, and serves to apply reduced compression to the foot at the heel and upper instep region 33, see col. 6, lines 24-27).
As regards claim 9, modified Higgins discloses the orthotic ankle garment according to claim 8, wherein said at least one compression zone (garment regions generally define respective therapeutic zones 41,42,43, 44, 45, and 46 of designated compression, see col. 6, lines 1-3) further comprises a first moderate compression zone 
As regards claim 10, modified Higgins discloses the orthotic ankle garment according to claim 9, wherein said at least one compression zone (garment regions generally define respective therapeutic zones 41,42, 43, 44, 45, and 46 of designated compression, see col. 6, Iines 1-3) further comprises a first light compression zone (second light compression zone 46, see col. 6, lines 43-45 and Fig.1) residing adjacent said first moderate compression zone (second light compression zone 46 is located directly adjacent the moderate compression zone 45, see col. 6, lines 43-45 and Fig.1) at the toe end of said ankle garment (zone 46 is designed to reside proximate the metatarso-phalangeal joints of the wearer forming the toe welt 22, see col. 6, lines 45-46), said first light compression zone (second light compression zone 46) adapted for applying less circumferential compression to the foot as compared to the compression applied by said first moderate compression zone (the graduated compression within the moderate compression zone 45 may be in the range of 15-
As regards claim 11, modified Higgins discloses the orthotic ankle garment according to claim 10, except wherein said at least one compression zone further comprises a second moderate compression zone extending axially between the leg end of said ankle garment and said second high compression zone, said second moderate compression zone adapted for applying less circumferential compression to the lower leg as compared to the compression applied by said second high compression zone.
Since duplicating the moderate compression zone does not produce a new and unexpected result, it  would have been prima facie
As regards claim 12, modified Higgins discloses the orthotic ankle garment according to claim 11, wherein said at least one compression zone (garment regions generally define respective therapeutic zones 41,42, 43, 44, 45, and 46 of designated compression, see col. 6, Iines 1-3) further comprises a second light compression zone (first light compression zone 41, see col. 6, Iines 37-40 and Fig. 1) residing adjacent said second moderate compression zone at the leg end of said ankle garment (the first light compression zone 41 is located directly adjacent high compression zone 42, and resides at the upper ankle of the wearer forming the ankle welt 21, see col. 6, Iines 37-40 and Fig.1), said second light compression zone (first light compression zone 41) adapted for applying less circumferential compression to the lower leg as compared to the compression applied by said second moderate compression zone (the graduated compression within the moderate compression zone 45 may be in the range of 15-20 mmHg, see col. 7, lines 34-36; this reduces compression at the upper ankle region 31 in the direction indicated at arrow 51; zone 41 may comprise between 20-30 courses of body yarn "Y" and in zone 41 of garment 10 may be in the range of 10-15 mmHg, see col. 6, lines 57-61).
As regards claim 13, modified Higgins discloses the orthotic ankle garment according to claim 12, wherein said second light compression zone (first light compression zone 41, see col. 6, line 37-38 and Fig.1) at the leg end of said garment (resides at the upper ankle of the wearer forming the ankle welt 21, see col. 6, lines 39-40) comprises a folded ankle welt (the ankle welt 21 may be folded and stitched to form a double-layer fabric closure, col. 6, lines 40-41).
As regards claim 14, Higgins discloses a compression body garment and therapeutic method for reducing heel pain that substantially discloses Applicant’s presently claimed invention.  More specifically, Higgins discloses an orthotic ankle garment (constituted by foot garment 10) integrally knit of a body yarn and adapted for wear on a lower leg of a user (see the abstract, lines 1-2), the lower leg including an ankle and foot (see Fig. 1), said orthotic ankle garment having an open leg end and a toe end (see col. 5, lines 60-62 which discloses an open leg and an open toe end of the garment), and comprising: a first high compression zone (constituted by a first high compression zone 44, see col. 6, lines 14-15 and Fig.1) axially spaced apart from the toe end  of said garment (Fig.1 shows first high compression zone 44 spaced apart from toe welt 22), and adapted for applying at least 20 mmHg (each of the first and second high compression zones applies greater than 20 mmHg of compression to the foot of the user, see col. 2, lines 51-53) of substantially circumferential compression around a midfoot region of the foot (the garment applies substantially circumferential compression to the foot between the calcaneus and metatarso-phalangeal joints and generally around the midfoot, see col. 6, Iines 14-17), and wherein said ankle garment comprises reduced compression axially from said first high compression zone towards the toe end of said garment (zone 45 comprises a moderate compression zone directly adjacent the high compression zone 44, and extending axially towards a toe end of the garment 10, see col. 6, lines 31-33); a second high compression zone (constituted by high compression zone 42, see col. 6, line 17 and Fig.1) axially spaced apart from the leg end (Fig.1 shows second high compression zone 42 spaced apart from ankle welt 21) of said garment and adapted for applying at least 20 mmHg (each of the first and second 
Higgins fails to teach a lateral brace strap integrally formed with the body yarn of said garment, and adapted to reside on an outside of the lower leg between the open leg end of said garment and a termination point proximate a lateral malleolus of the ankle, said lateral brace strap extending axially through said second high compression zone, and defining a vertically-disposed area of reduced fabric stretch relative to directly adjacent areas of said second high compression zone; and a medial brace strap integrally formed with the body yarn of said garment, and adapted to reside on an inside of the lower leg between the open leg end of said garment and a termination point proximate a medial malleolus of the ankle, said medial brace strap extending axially through said second high compression zone, and defining a vertically-disposed area of reduced fabric stretch relative to directly adjacent areas of said second high compression zone. 
However, Kallassy teaches it is known to provide an analogous ankle brace (ankle support 10 comprises an underliner 20 that provides compression zones over all the areas covered thereby, see col. 2, lines 30-32) comprising a lateral brace strap (constituted by a non-stretch lateral strap, see col. 2, lines 15) integrally formed within a compression zone (a non-stretch lateral strap is secured to the underliner, see col. 2, lines 15-16), and adapted to reside on an outside of the lower leg (constituted by the lateral side) between the open leg end of said garment and a termination point proximate a lateral malleolus of the ankle (constituted by a point below the ankle joint and extends upwardly to the top of the underliner, see col. 2, lines 16-17), said lateral 
It would have been obvious to one of skill in the art before the effective time of filing to have modified the invention of Higgins to have included a lateral brace strap integrally formed with the body yarn of said garment, and adapted to reside on an 
As regards claim 19, Higgins discloses a compression body garment and therapeutic method for reducing heel pain that substantially discloses Applicant’s presently claimed invention.  More specifically, Higgins discloses a method for bracing a lower leg of a user (the method includes applying a compression foot garment to a foot of user, see col. 4, Iines 58-59), the lower leg including an ankle and foot (see Fig.1), said method comprising, applying an orthotic ankle garment to the lower leg (applying a compression foot garment  10 to a foot and ankle of a user, see Fig. 1), the ankle garment having at least one compression zone (circumferential zones 41-46 of the exemplary foot garment 10 are located to apply predetermined degrees of compression 
Higgins fails to disclose a lateral brace strap integrally formed with the garment within the compression zone extends vertically on an outside of the lower leg between an open leg end of the garment and a termination point proximate a lateral malleolus of the ankle, the lateral brace strap defining a vertically-disposed area of reduced fabric stretch relative to directly adjacent areas of the compression zone, and a medial brace strap integrally formed with the garment within the compression zone extends vertically on an inside of the lower leg between the open leg end of the garment and a termination point proximate a medial malleolus of the ankle, the medial brace strap defining a vertically-disposed area of reduced fabric stretch relative to directly adjacent areas of the compression zone.
However, Kallassy teaches it is known to provide an analogous ankle brace (ankle support 10 comprises an underliner 20 that provides compression zones over all the areas covered thereby, see col. 2, lines 30-32) comprising a lateral brace strap (constituted by a non-stretch lateral strap, see col. 2, lines 15) integrally formed within a compression zone (a non-stretch lateral strap is secured to the underliner, see col. 2, lines 15-16), and adapted to reside on an outside of the lower leg (constituted by the 
It would have been obvious to one of skill in the art at the time of invention to modify the invention of Higgins to include (i) a lateral brace strap integrally formed with the garment within the compression zone extends vertically on an outside of the lower leg between an open leg end of the garment and a termination point proximate a lateral malleolus of the ankle, the lateral brace strap defining a vertically-disposed area of 
As regards claim 20, modified Higgins discloses the method according to claim 19, wherein Higgins further discloses the step of wearing the orthotic ankle garment (col. 2, lines 20-22 discloses the foot garment may be especially designed for a variety of uses including running, cycling, hiking, golf, hunting, and other general athletic and every-day wear, see also claim 18, lines 8-16, which discloses the step of wearing the foot garment), such that a first high compression zone (first high compression zone 44, col.6 In. 14-15, Fig.1) applies at least 20 mmHg (each of the first and second high compression zones applies greater than 20 mmHg of compression to the foot of the user, see col. 2, lines 51-53) of substantially circumferential compression around a midfoot region of the foot (the compression foot garment applies substantially circumferential compression to the foot between the calcaneus and metatarso-phalangeal joints and generally around the midfoot, see col. 6, lines 14-17), a second high compression zone (second high compression zone 42, see col. 6, line 17 and .

Allowable Subject Matter
Claims 2-5 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closes prior art is that of Higgins which is discussed in the rejections above.  Higgins alone fails to disclose the orthotic ankle garment according to claim 1, and .
Higgins discloses at col. 6, lines 9-23 that “zones 42 and 44 of the foot garment 10 comprises respective high compression zones…The second high compression zone applies substantially circumferential compression to the foot above the calcaneus (proximate the Achilles tendon) and generally around a lower.  These zones 42, 44 in particular cooperate to support and lit the foot to gently stretch the plantar fascia “PF” ligaments ankle of the wearer…”.  Thus, modifying zones in Higgins to include an upwardly-turned lateral stabilizer wing located at the termination point of said lateral brace strap, and configured to extend proximate the lateral malleolus of the ankle towards a top region of the foot, and said lateral stabilizer wing defining an area of reduced fabric stretch relative to directly adjacent areas of said compression zone would destroy Higgins since the designated compression zones are strategically placed to support, lift and gently stretch the plantar fascia (see Higgins col. 6, lines 1-6).
Claims 3-7, 16 and 17 which depend from either indicated allowed claim 2 or 15 and therefore are allowable by virtue of their dependency.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that they discloses ankle support devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIM M LEWIS/Primary Examiner, Art Unit 3786